- BB&T Exhibit 99.1 BB&T is  A value-driven highly profitable growth organization. During the 90s and the first part of this decade, our growth came largely from mergers as the economics of combinations were compelling. Recently, our focus has been more on organic growth. Our over-arching purpose is to achieve our vision and mission, consistent with our values with the ultimate goal of maximizing shareholder returns. Our fundamental strategy is to deliver the best value proposition in our markets. Recognizing value is function of quality to price, our focus is on creating high quality resulting in the perfect client experience. 2 3 BB&T Vision To Create the Best Financial Institution Possible The Best of the Best 4 BB&T Mission TO MAKE THE WORLD A BETTER PLACE TO LIVE BY: Helping our CLIENTS achieve economic success and financial security; Creating a place where our EMPLOYEES can learn, grow and be fulfilled in their work; Making the COMMUNITIES in which we work better places to be; and thereby: Optimizing the long-term return to our SHAREHOLDERS , while providing a safe and sound investment. 5 Purpose Our ultimate purpose is to create superior, long-term economic rewards to our owners (shareholders) . 6 BB&T Values Values are practical habits that enable us as individuals to live, be successful and achieve happiness. For BB&T, our Values enable us to achieve our mission and corporate purpose. Values must be consistent (non-contradictory). Values are important!! 7 BB&T Values 8 BB&T Values Being honest is being consistent with reality Without honesty, there can be no trust Without trust, there can be no meaningful relationships Honesty is fundamental to organizational and societal advancement We must say what we mean and keep our agreements Integrity requires we act consistent with our values/principles We must avoid compromising our principles for short-term benefit 9 BB&T Values What is, is Clear thinking requires first understanding the facts Sound reasoning results in logical decisions based on the facts All employees are challenged to use their minds to their optimum and exercise good judgment Each of us is responsible for what we do and who we are, and what we think Creativity is also strongly encouraged and only possible with independent thought We are challenged to think individually but work as a team 10 BB&T Values We are committed to be producers of wealth and well-being by accomplishing our mission Tangible evidence of our productivity is superior performance (results) At the individual level, productivity is getting the job done While individual productivity is obviously important, we must accomplish the teams objectives in a respectful and mutually supportive manner Individuals should be rewarded objectively based on their contributions to our mission and adhering to our values 11 BB&T Values Positive self-esteem is the motivating sense of self-worth which we get from doing a job well We want employees who have strong personal goals and who expect to accomplish their goals within the context of our mission We have a strong work ethic and we believe you receive from your work in proportion to how much you contribute. If you dont want to work hard, work somewhere else Effective leadership creates an environment where employees get a substantial part of their motivational needs met by accomplishing our vision, mission, consistent with our values Pride is the psychological reward we earn by living our values We must perform our work such that we deserve to be proud of our accomplishments 12 BB&T LEADERSHIP MODEL 13 MASLOWS HIERARCHY OF NEEDS 14 ADAPTATION OF MASLOW 15 BB&T MASLOWS LEADERSHIP HIERARCHY OF NEEDS MODEL At BB&T there are 3 Non- Negotiables 1 . Vision 2 . Mission Everything else is strategic or tactical and will be adapted to accomplish our ultimate goal of maximizing shareholder returns. 3 . Values 18 The BB&T Positive Attitude Given the facts of reality and our ability to reason, we are capable of achieving both success and happiness. Enthusiastic Positive Attitude 19 Our Passions TO CREATE THE BEST FINANCIAL INSTITUTION POSSIBLE 20 Current Results Primary Market Segments 50% Retail / 50% Commercial n Small Business n Wealth Mgt / Private Banking n Commercial Middle Market n Investment Services n Real Estate Lending n Asset Management n Retail n Capital Markets n Home Equity n Venture Capital n Sales Finance n Consumer Finance n Home Mortgage n Commercial Finance n Commercial Mortgage n Insurance Premium Finance n Leasing n International n Insurance n Bank Card n Payment Solutions n Merchant n Payroll Processing n Supply Chain Management n Institutional Trust Services 22 Significant Accomplishments through 12/31/08 n Superior Relative Performance n Fee Income 10.3% n Total Loans 8.2% n Total Deposits 6.4% n Effective Expense Control n Asset Quality Better Than Peers n Net New Transaction Accounts (94,000) 24 Significant Accomplishments through 12/31/08 n Reduced Employee Turnover from 19.2% to 15.0% n 5+ Households 34.4% n Online Banking +21% (3,004,620 Clients) n On target to open 30 DeNovo locations n Successful advertising campaign (Best Bank In Town Since 1872) n Maintained superior service quality n Excellent Results in Bankcard and Merchant 25 Significant Accomplishments Successful Acquisitions: n Ott & Company n Ramsey Title Group n Burkey Risk Services n Savannah Reinsurance Underwriting Management LLC n Premier Benefits Group n UnionBanc Insurance Services, Inc. n Puckett, Sheetz & Hogan n Southern Risk Holdings, Inc. n Commercial Title Group n J. Rolfe Davis Insurance Agency n TapCo Underwriters, Inc. n Haven Trust Bank n Live Oak Capital Ltd. 26 Challenges and Opportunities n Residential Real Estate Downturn: Core Business for BB&T n Unprecedented Market Disruption n Return to Fundamental Banking 27 Financial Strength ($ in Billions Except for Per Share Information) (Period-end Balances): Total Assets $ Total Shareholders Equity $ BV Per Common Share $ Tangible Common Equity/Assets % Leverage Capital Ratio % Tier 1 Capital % Total Capital % Equity / Assets % 28 Earnings Trends ($ in Millions Except Per Share Information) Year Ended December 31, 2008 Seven-Year Compound Growth Rate Interest income $ % Interest expense Net interest income Provision for credit losses Net interest income after provision credit losses Noninterest income Noninterest expense Income before income taxes Provision for income taxes Operating income Dividends on preferred stock 21 Operating earnings available to common shareholders Merger-related & other items 1 ) ) (4 ) Net income available to common shareholders $ % 1 Net of taxes Pre -tax pre-provision earnings had a 7 year CAGR of 10.1% 29 Generating Fee Income and Operating Efficiency 1 For the Period Ended National 2 Peers Noninterest Income/ Net Revenue (T/E) % Cash Basis Efficiency Ratio % Operating Leverage )% )% )% % % )% 1 Operating 2 National Peers: CMA, FITB, HBAN, KEY, M&T, M&I, PNC, BPOP, RF, STI, USB and Zions 30 Credit Quality National* Peers Net Charge-offs/ Average Loans % Net Charge-offs without Specialized Lending % n/a Nonperforming Assets/ Total Assets % * National Peers: CMA, FITB, HBAN, KEY, M&T, M&I, PNC, BPOP, RF, STI, USB and Zions 31 Total Assets 15 year growth trend As originally reported 15-year compound annual growth rate 20.6% 32 Operating Earnings As Originally Reported 15 year growth trend As originally reported 15-year compound annual growth rate 19.2% 33 Pre-Tax Pre- Provision Operating Earnings Earnings Power 15 year growth trend As originally reported 15-year compound annual growth rate 22.4% 34 Relative Financial Performance National BB&T Peers* Earnings Per Share Growth )% )% CB ROA % % CB ROE % % Non Performing Assets / Total Assets % % * National Peers: CMA, FITB, HBAN, KEY, M&T, M&I, PNC, BPOP, RF, STI, USB and Zions 35 Recognitions n SBA: 2007 Export Lender of the Year n J.D. Powers Survey: Second Best Small Business Bank n J.D. Powers Survey: #1 Overall in Mortgage Servicing n J.D. Powers Survey: #1 Bank Prime Indirect Lender in Auto Dealer Satisfaction n Greenwich Excellence Award for Distinguished Service and Overall Satisfaction in Middle Market Banking n Ranked by CRO as one of Americas 100 Best Corporate Citizens 36 Recognitions n BB&T Insurance Services Rated 1 st in Overall Productivity n BB&T Capital Markets: Best on Street Analysts n 2007 and 2008 Import Factor of the Year: By Factors Chain International - Largest U.S. Import Factor in the World n ASTD BEST: #2 of Top 40 Learning Organizations n Ranked by Training Magazine #18 of Training Top 125 Awards 37 Recognitions n Ranked by Luxury Brand Index #1 Regional Bank for Wealth Management n Ranked by 401kExchange #1 in Client Service ($1-$10 million) n Mergent Dividend Achiever (Only 2% Qualify) n S&P: High Yield Dividend Aristocrat n John Allison  Top 4 Finalist Morningstar 2008 CEO of the year n John Allison  Won Best CEO from Motley Fool for 2008 38 Total Compound Annual Return to Shareholders December 31, 2008 BB&T S&P 500 National Peers* 1 Year -4.6 % -36.8 % -40.7 % 3 Year -8.7 % -8.3 % -24.5 % 5 Year -2.4 % -2.2 % -14.1 % 10 Year -0.2 % -1.4 % -5.4 % 15 Year % % % 20 Year % % % * National Peers: CMA, FITB, HBAN, KEY, M&T, M&I, PNC, BPOP, RF, STI, USB and Zions 39 Shareholder Return Depicts $100 invested at 12/31/95 and held through 12/31/08 with dividends reinvested in the security or index. 40 BB&T Dividend Performance As of / year ended 12/31/08 BB&T S&P 500 n Ten Year Compound Annual Growth Rate % % n Dividend Yield % % Paid a cash dividend every year since 1903 37th Consecutive year of dividend increases Annual dividend increase in 2008 5.7% Mergent Dividend Achiever (Only 2% Qualify) S&P: High Yield Dividend Aristocrat 41 42 Global Economic Context Improving Global Productivity: More Global Economic Freedom Global Integration Accelerating Brutally Competitive Imbedded Cost of Excessive Regulation in U.S. Increased Geopolitical Risk / Cost of Risk Control Volatile / Uncertain Merciless / Tough Survival of Most Competent / Committed Global economic slowdown will impact these factors 43 Economy 2009* Very slow growth: Real GDP -0.6 % Low Inflation CPI 0 .6% Total growth 0% Unemployment (at 2009 peak) 8.4 % At 12/31/09: Fed Funds 0.3 %; Prime 3.3 %; 10 year treasury 2 .8% Will FOMC vote to raise its target Federal Funds rate prior to the end of 2009 ? 30 % Say Yes *Blue Chip Forecast: as of February 1, 2009 44 US Economic Framework* 5 Year Forecast (2010  2014) Solid real growth: Real GDP to average 2.8% Moderate Inflation: CPI to average 2.5% Total annual growth will average 5.3% Prime rate will range from 5.0% to 7.25% and average 6.5% At 12/31/14; Fed Funds 4.25%; Prime rate 7.25%; 10 year Treasury 5.2% *Blue Chip Forecast 45 Financial Services Industry Primary forces impacting the industry: (1) Credit, Market, and Operational Risk (2) Intense Competition / Excess Capacity (3) Consolidate / Diversify / Restructure (4) Innovation / Productivity Improvement (5) Regulation / Corporate Governance FINANCIAL SERVICES IS A WORLD -WIDE, GROWTH INDUSTRY, WHERE THE ENGLISH SPEAKING WORLD CURRENTLY HAS A COMPETITIVE ADVANTAGE 46 Outcome of Financial Industry Trends In 10 years there will be 10 to 15 or so Financial Services firms which will dominate the industry. There will be some mid- sized and a number of small institutions who will face a difficult competitive environment. The winners will be those companies with rational strategies, superior processes and exceptional executional abilities. Due to these attributes, these winners will have superior revenue and earnings per share (EPS) growth and outstanding return on equity (ROE). BB&T Will Be A Winner 47 48 Our Goal n Create a high-performance financial services organization that can survive and prosper in a rapidly changing, highly competitive, globally integrated environment n CREATE THE BEST FINANCIAL INSTITUTION POSSIBLE 49 Achieving Our Goal The key to maximizing our probability of being both independent and prosperous over the long term is to create a superior Earnings Per Share Growth Rate without sacrificing the fundamental quality and long-term competitiveness of our business, nor taking unreasonable risk. Our ultimate goal is to maximize shareholder returns. 50 BB&T Long-Term Strategy Superior - Balanced Performance (1) Client-driven - Have a passion for consistently providing the client with better value through rational innovation and productivity improvement (2) Rational risk taking and exceptional risk management (3) Superior earnings growth (4) Targeted and consistent investments for the future 51 BB&T Long-Term Strategy Client-driven Relationship based Profound knowledge of the client Reliable, empathetic, responsive, competent Right products to meet needs Correct distribution channels Consistently meet or exceed the clients reasonable expectations Community bank model TREAT THE CLIENT AS AN INDIVIDUAL ! 52 BB&T Long-Term Strategy (2) Rational risk taking and exceptional risk management Sound risk taking philosophy; sophisticated risk management systems Diversification of risk; objectivity in risk assessment Maintain excellent standards of corporate governance 53 BB&T Long-Term Strategy Results of Risk Management Strategy Better than peer risk adjusted returns from lending Maintain low risk bond portfolio Solid core funding; excellent liquidity Optimal interest rate risk position Controlled operating risk Strong capital position Tangible Common Equity 5.5% or better Leverage Capital ratio 7.0% or better Tier 1 Capital 8.5% or better Total Capital 12.0% or better 54 BB&T Long-Term Strategy Superior earnings growth n VQ / P n Integrated Relationship Management n Execute excellent pricing discipline/maintain superior margins n  Loans and Deposits n Create outstanding efficiency n Aggressive expense management n Grow organically and through acquisitions 55 BB&T Long-Term Strategy (4) Targeted and consistent investments for the future Invest in employee education to create a knowledge- based learning organization Have a fundamental commitment to innovation Develop new products/product lines and distribution channels Optimize distribution systems Manage information systems for optimum efficiency 56 BB&T Long-Term Strategy Make acquisitions to achieve business purposes Our focus will be on Bank and Thrift acquisitions to enhance our market share in our existing footprint Continue to explore opportunities for a merger of equals with another financial institution where BB&Ts culture survives 57 BB&T Long-Term Strategy Pursue non-bank acquisitions to grow existing product lines and expand into related financial businesses: Insurance Mortgage Consumer Finance Commercial Finance 58 BB&T Long-Term Strategy Drivers of 2009 Results Loan Growth 5% - 7% Deposit Growth 4% - 6% Noninterest Income Growth 5% - 7% Noninterest Expense Growth 2% - 4% Margin 3.60% area Net Charge-offs 1.40% to 1.50% for the full year  higher in the first half of the year, improving in the second half 59 2009 Key Strategic Objectives Effectively Manage Through The Credit Cycle Achieve Superior Revenue Growth Create The Perfect Client Experience Control Cost: Maximize Economic Profit 60 Key Strategic Objectives Effectively Manage Through The Credit Cycle Minimize Loan Losses Work With Clients Deposits / Liquidity / Capital Avoid Adverse Selection Diversify (C&I, Small Business) 61 Key Strategic Objectives Achieve Superior Revenue Growth n Better pricing on existing products Restore Pricing Discipline n Sell more products to existing clients IRM n Attract more clients Best market opportunity in decades 62 Key Strategic Objectives Create The Perfect Client Experience V Q / P Execute Reliable , Empathetic, Responsive, Competent Service Community Bank Model 63 Key Strategic Objectives Control Cost: Maximize Economic Profit Simplify Eliminate Non-Essential Activities Some FTE Reductions 64 Superior sales / service system Different and better model for community banking Long term commitment to developing people to create winners Great markets / Great franchise Philosophy: Rational / Objective 65 Challenges In the System Disruption in financial markets: significantly increased risk Residential real estate risk Intense competition Continuous margin pressure Ongoing burden of regulatory cost Consolidation in financial services Economic globalization and rapid change / volatility 66 Challenges Ours Managing concentration risk in single family residential lending Maintaining relative out performance versus peers Having a passion for consistently providing the client with better value through rational innovation and productivity improvement Accelerate revenue momentum Improving efficiency Making objective decisions in a highly charged environment Maintaining enthusiastic positive attitude 67 Opportunity To create a high-performance organization that can survive and prosper The Best Financial Institution Possible Why we can do it: Great people! Strong client relations Excellent markets Sound financial position Rational strategy Great board 68 Traits of Outstanding Achievers 1) Believe absolutely and completely in mission 2) Commit the time, energy and resources to make it happen 3) Train so that you indeed have the best skills in your field 4) Enjoy the journey 5) Maintain an enthusiastic positive attitude 69 Best Bank In Town
